PCIJ_A_09_ChorzowFactory_DEU_POL_1927-07-26_JUD_01_PO_01_EN.txt. 35

DISSENTING OPINION BY M. EHRLICH.

I regret to find myself in disagreement with certain aspects of
the judgment which has just been delivered.

I.

While the Court has, in principle, jurisdiction to decide on sub-
mission No. 1, I do not think that the Court can consider that
submission in the present case.

It followed from Judgment No. 7, without the necessity of an
explicit statement, that the Polish Government was bound to
make reparation for any damage which may actually and unlaw-
fully have been inflicted as a result of the attitude of the Polish
Government declared by that judgment not to have been in con-
formity with certain stipulations ot the Geneva Convention. This
is a consequence of the principle that the violation of an interna-
tional obligation entails the duty of reparation, a principle so gen-
erally accepted that in the classification of international disputes
of a legal character, embodied in Article 13 of the Covenant of
the League of Nations, and in Article 36 of the Statute of the Court
(of which classification more will be said presently), there is no
special class of disputes as to the duty of making reparation for
a breach of an international obligation, as distinguished from dis-
putes concerning the existence of a fact which, if established,
“would constitute a breach of an international obligation: this
latter class of disputes obviously includes the former. Both the
applicant and the respondent Governments appear to have under-
stood Judgment No. 7 in the sense just outlined, and, as the Case
‘sets out, they actually entered into negotiations with a view to
determining the reparation due to the two Companies ; the Polish
Government even suggested that the negotiations be carried on
directly with the Companies concerned.

Since the jurisdiction of the Court in the present case is based
on Article 23, paragraph x, of the Geneva Convention which
stipulates that :
JUDGMENT No. 8.—DISSENTING OPINION BY M. EHRLICH 36

[ Translation. ]

“Should divergences of opinion resulting from the inter-
pretation and from the application of Articles 6 to 22 arise be-
tween the:German Government and the Polish Government,
they should be.submitted to the decision of the Permanent
Court of International Justice.?”?, |

it follows that the Court has no jurisdiction where there is no
divergence of opinion. Now, the Case says:

[ Translation. ]

“Thus there is no more a divergence of opinion between the
two Governments that the reparation should be made, in prin-
ciple, by way of a pecuniary indemnity. ?”

The principle of reparation seems, therefore, admitted ; for there
is not even a divergence of opinion as to the further question, what
form reparation should take.

The jurisdiction of the Court in any given case cannot be taken
to rest on facts contrary to what is alleged by the Applicant. In
the present case, a lack of such a divergence in the matter of sub-
mission No. x appears from the statements of the applicant Gov-
ernment. |

The conclusion to be drawn is not weakened by the fact that
submission No. x asks for the determination of the time limits
of the damage ; for these are the logical time limits within which
the damage must lie, whether or not the Court has jurisdiction
to estimate it. Nobody can be made responsible for any damage
before it has arisen, and a court in estimating damage will consider
those of its aspects which, at the time of estimating, it will be in
a position to appreciate.

IL.

The judgment which has just been delivered holds that the
jurisdiction of the Court to entertain submissions Nos. 2-4 of the

“Si des divergences d’opinion, résultant de Vinterprétation et de
Vapplication des articles 6 à 22, s’élevaient entre le Gouvernement.
allemand et le Gouvernement polonais, elles seraient soumises a la
décision de la Cour permanente de Justice internationale.”

“Ainsi, il n'existe plus de divergence d’opinion entre les deux
Gouvernements que la réparation doit étre faite, en principe, par la
voie d’une indemnisation pécuniaire.”
JUDGMENT No. 8.— DISSENTING OPINION BY M. EHRLICH : 37

Case, follows from the jurisdiction to decide upon the demand for
reparation, .

Yet in international law jurisdiction to decide, in principle, that
a violation of an international engagement has taken place and that,
consequently, reparation is due, is distinct from jurisdiction to
determine the nature and extent of reparation in general and the
amount of a pecuniary indemnity in particular.

1 agree that the classification of international disputes (of a legal
character) which would be of most importance in the present case,
is the classification adopted in Article 13 of the Covenant of, the
League of Nations, and reappearing in Article 36 of the Statute of
the Court. Article 36 of the Statute provides that a State may
accept the jurisdiction of the Court

‘*..in all or any of the classes of legal disputes concerning :

(a) the interpretation of a treaty ;
(6) any question of international law ;
(c) the existence of any fact which, if established, would
constitute a breach of an international obligation ;
(d) the nature or extent of the reparation to be made for
the breach of an international obligation.” |
It is quite possible that a State should accept the optional clause,
for instance, as to disputes belonging to class (c) only, or to classes
(a) and (c). The State in question would not thereby accept, and
would not be presumed to accept, the jurisdiction of the Court as
to class (d). The classes were understood to be distinct, and juris-
diction to decide disputes belonging to one class cannot be assumed
to imply jurisdiction to decide disputes belonging to another class.
In the present case, jurisdiction under Article 23, paragraph 1,
of the Geneva Convention, relates only to disputes which would
fall, as was submitted by the respondent Government, into classes
(a) and (c).

Neither can jurisdiction to decide disputes belonging to one
class be deduced from jurisdiction to decide disputes belonging to
another class, by estimating the relative importance of both
classes ; for the estimate will depend, like every question of the
relative importance of things, on the criterion adopted as basis
of the comparison. And even if a comparison could be made with
JUDGMENT No. 8.—DISSENTING OPINION BY M. EHRLICH 38

the help of a universally accepted criterion, it could still not be
inferred that jurisdiction concerning the more important class of
disputes implies jurisdiction concerning a different, though less
important class. For the Parties might purposely have conferred
on a court—and most of all on this Court—the competence to
settle the most important disputes, without wishing to burden the
Court with disputes of less importance, particularly since, by
deciding on the interpretation of a treaty stipulation or on the
correctness of its application, the Court could probably point
the way for the solution, or prevention, of a number of disputes,
while the question of reparation might have to be considered in
each individual case.

It seems, indeed, to have been an established practice long before
the adoption of the Covenant of the League of Nations and of the
Statute of the Court, in cases in which an arbitral tribunal was to
deal with the questions of the amount of reparation or the mode of
. payment, as distinguished from or in addition to a divergence of
opinion as to the interpretation of a treaty or as to a violation of
a treaty or of a rule of general international law, to specify such
powers of the tribunal in the compromis.

ET.

While jurisdiction to assess the damages and to fix the mode of
payment does not, in international law, follow automatically from
jurisdiction to establish the fact that a treaty has not been applied,
although it should have been applied, it is necessary to consider
whether the Parties to the Geneva Convention did not intend to
confer upon the Court that jurisdiction.

Two preliminary remarks must be made.

First, the answer to the question just formulated turns, not on
the interpretation of any of Articles 6 to 22 of the Geneva Conven-
tion, but on the interpretation of Article 23 itself ; for the question
is, whether Article 23, paragraph 1, should be read as conferring
on the Court jurisdiction to decide what reparation is due to
individuals from the Polish State (this is the correct term used in
Article 5 of the Convention) if the Polish Government fails to act
in conformity with Articles 6 to 22.
JUDGMENT No. 8.—DISSENTING OPINION BY M. EHRLICH 39

‘Secondly, the intention to confer upon the Court such a juris-
diction must be ascertainable either from the wording of: the
compromise clause or at least from the circumstances in which
the clause was drawn up, and it must be ascertainable in a way
whitch demonstrates that the force of the arguments militating in
favour of the Court’s jurisdiction is preponderant. :

No affirmative answer to the question of the Court’s jurisdiction
in the matter of submissions 2-4.can be gleaned from Article 23.
The words “interpretation and application” do not, by themselves,
imply such an affirmative answer. They refer to processes, of
which one, interpretation, is that of determining the meaning of
a rule, while the other, application, is, in one sense, that of deter-
mining the consequences which the rule attaches to the occurrence
of a given fact ; in another sense, application is the action of bringing
about the consequences which, according to a rule, should follow
a fact. Disputes concerning interpretation or application are,
therefore, disputes as to the meaning of a rule or as to whether the
consequences which the rule attaches to a fact, should follow in a
given case. Now, Articles 6 to 22 of the Geneva Convention do not
prescribe any specific consequences which should follow if the
Polish Government were to disregard the rule laid down in Article 6.
Therefore, although such a disregard would be a violation of the
Convention, yet the determination of the nature and the extent
of the reparation would not be the settlement of a dispute concerning
the interpretation or application of Articles 6 to 22.

The word “resulting from’’, used in Article 23, although different
from the words “concerning”, “in the matter of”, generally used in
compromise clauses in connection with the words “interpretation
and application”, does not give to Article 23 a different meaning,
which would prevent it from remaining a typical compromise clause.
For every divergence of opinion “in the matter of” interpretation
or application'is,-in a sense, a divergence of opinion “resulting
from” interpretation or application, since, until each side has
arrived at an opinion as a result of the process of interpretation
or application of. the treaty (application in the sense of determin-
ing the consequences which the treaty attaches to the occurrence
of a fact), there can.be no divergence of opinion in the matter of
interpretation or application. The word ‘resulting’ connects
JUDGMENT No. 8.—DISSENTING OPINION BY M. EHRLICH 40

the divergence of opinion with its nearest cause, i.e. the process
of interpretation or application.

One might be tempted to maintain that since non-application,
i.e., failure to bring about the consequences which a rule attaches
to a fact, is bad application, and since bad application is a kind of
application (in the second sense), therefore divergences of opinion
in the matter of reparation to be made for such non-application are
divergences of opinion resulting from application. Yet non-applica-
tion is not application. If the treaty contains rules concerning
such reparation, the determination of such reparation is clearly
application (in the first sense) of the treaty. But if the treaty
does not contain such rules, divergences of opinion in the matter
of reparation due for violations of the treaty are divergences of
opinion in the matter of general, as distinguished from conven-
tional, international law.

Since, therefore, the words “interpretation and application”
do not necessarily relate to the determination of the nature and
extent of reparation for the violation of a treaty, it follows that to
base such a jurisdiction on Article 23 would require an extensive
interpretation,. whereas not to deduce such a jurisdiction from that
‘article would imply the natural and not a restrictive interpretation.
In other words, a presumption must be taken to exist, not for, but
against deducing that jurisdiction from Article 23. The presump-
tion. would, of course, be defeated if it could be shown that at the
time of the Geneva Convention, or shortly before that time, the
meaning of the compromise clause was generally understood to be
such as the clause has now been declared to have. But nothing
has been brought to the attention of the Court to prove conclusively
that the clause “interpretation and application” was considered
in the practice of nations, during the last quarter of the nineteenth:
or in the twentieth century, up to the time of the Geneva Conven-
tion, to comprise jurisdiction in the matter of the determination of
the nature and extent of reparation for the violation of the treaty
in question. In particular, no such deduction can be made from
the Postal Convention, to which reference was made, but which
establishes a specific case of responsibility of the postal administra-
tions.
JUDGMENT No. 8.—DISSENTING OPINION BY M. EHRLICH 41

On the other hand, it is not easy to defeat the inference from the
Russian Explanatory Memorandum which accompanied the
Russian project for an arbitration convention in 1899 and which
divides all possible international conflicts into two groups, one of
them comprising cases in which

| Tvanslation.|

“one State demands from another an indemnity of a material
kind for damages and losses caused to itself or to its nationals by
the acts of the defendant State or of its nationals, which it considers
not to be in conformity with the law”’,

while the other group comprises cases in which

[ Translation. |

“one State demands from the other that it exercise or do not
exercise certain specified attributes of the Sovereign Power, that
it do or do not docertain specified acts which do not relate to mate-
rial interests ?”. “

It is to.the latter group that belong, among other disputes, the
disputes concerning the interpretation and application of treaties,
some of which were enumerated in the Russian project itself. While
ultimately the Conference of 1899 did not adopt the principle of
obligatory arbitration, even for the cases originally suggested
by the Russian project, the Committee proposals accepted, in
principle, the Russian division, and in all the history. of the pro-
ceedings of the committees of the Conference, there seems to be
nothing to suggest that the division outlined in the Russian
explanatory note was not considered correct. It is difficult,
therefore, to admit that the group of disputes concerning inter-
pretation and application of treaties was supposed to include
ipso facto disputes concerning the amount of damages to be paid
in case of the violation of such treaties.

1 “Un État demande à un autre une indemnisation matérielle pour
dommages et pertes causés à lui-même ou à ses ressortissants par des
actes de l’Etat défendeur ou de ses ressortissants qu’il juge n’être pas
conformes au droit.”

? “Un État demande à un autre d'exercer ou de ne pas exercer cer-
taines attributions déterminées du Pouvoir souverain, de faire ou de ne
pas faire certains actes déterminés ne touchant pas à des intérêts d’ordre
matériel.”
JUDGMENT No. 8.— DISSENTING OPINION BY M. EHRLICH 42

In view, however, of the judgment now delivered, any treaty
henceforward concluded, containing a compromise clause similar
to that of Article 23 of the Geneva Convention, will have to be
interpreted in the light of this judgment.

IV.

The question arises whether it is permissible to interpret Art-
icle 23, paragraph 1, of the Geneva Convention as conferring upon
the Court jurisdiction to decide only (x) how an article should be
interpreted and (2) whether, in a given case, the consequences which
should follow from a given fact have followed,—without giving
the Court the further power of deciding what reparation is due
and in what way it should be made. The answer to this question
was given by the Court in Judgment No. 7, when it dealt with the
question of declaratory judgments. Moreover, while in the law
of various countries it is possible to observe the development of
the institution of declaratory judgments, in international relations
a judgment of this Court, establishing the fact that a violation
of a treaty has occurred, has no less power of settling a dispute
than a subsequent judgment determining the amount of damages
to be paid..

V.

Next it must be considered whether the general construction
of Part I of the Geneva Convention does not make it imperative
to assume that the Court, and no other tribunal, has jurisdiction
in cases like the present. The decision contained in Judgment
No. 6 is of course binding, so far as the question, which was then
before the Court, is concerned. As to the question which has now
been raised, it seems that Heads J—III of Part I of the Convention
form one whole. Head II lays down the general principle of respect
for acquired rights. Head III, while maintaining the principle,
permits of certain exceptions. It is possible, but it is not a priori
necessary to suppose that the general remedies under Head II,
which lays down the rule, should not be available in cases falling
under Head III, which, while admitting exceptions, confirms the
same rule.
JUDGMENT No. 8.— DISSENTING OPINION BY M. EHRLICH 43

Both interpretations being admissible, it seems that there is a
presumption in favour of that interpretation which (1) allows
the individual to apply to a tribunal for the protection of his
rights, without making that protection depend on a decision
of the government, and (2) diminishes the amount of litigation,
and therefore of disputes, between States.

Of course, from now on, the judgment now passed must be con-
sidered as determining the question in a way which could only
be changed by a new agreement of both Parties.

VI.

It remains to consider whether an intention of the Parties to the
Geneva Convention to confer the jurisdiction in question on the
Court may not be inferred from a contemporanea expositio, to be
gathered, in the words of Sir Robert Phillimore, from the acts
of the Parties which preceded, accompanied, and followed soon
after the making of the treaty.

On behalf of the respondent Government, attention was drawn
to Article rz of a Convention concluded by Poland with Germany
on April 2Ist, r921, i.e. about a year before the conclusion of the
Geneva Convention. That article provides that:

“Each High Contracting Party shall be entitled to refer
any disputes which may arise either as to the interpretation
or the application of the present Convention, to the decision
of a permanent tribunal of arbitration ....

“The Tribunal shall decide all disputes on the basis of the
provisions of this Convention, and on the general principles
of law, and of equity. |

“It shall be competent to decide the amount, if any, of
compensation to be made to the injured Party by the Party
found guilty of any infraction of the provisions of this
Convention.”

Since both Conventions were concluded by the same Parties
within a short space of time, the fact of the omission in the later
Convention of a clause which, in the earlier, supplemented the
statement of the jurisdiction conferred on the tribunal in question,
JUDGMENT No. 8.— DISSENTING OPINION BY M. EHRLICH 44

seems to convey an indication that the omission was intentional
and that it was not desired to produce the effects which the clause
inserted in the earlier, but not in the later Convention, was to
produce.

As to the attitude of the Parties after the conclusion of the Geneva
Convention, which is valuable as an indication of the views of the
Parties regarding the clause in question and as calculated to throw
light on the intention of the Parties at the time of the conclusion
of the Convention, an inference may be drawn from the fact that
the action which was brought by the German Government against
the Polish Government in 1925 and which led to Judgments Nos. 6
and 7, was stated, on behalf of the German Government, in the
pleadings, not to demand restitution or indemnity and to have been
limited to a demand for a declaration, for this reason, among others,
that doubts might possibly arise whether the jurisdiction under
Article 23 relative to divergences of opinion ‘‘concerning’’ the inter-
pretation and application of certain stipulations would also comprise
reparation on account of an interpretation or application not in
conformity with those stipulations. It was added that while the
German Government believed that in principle such a jurisdiction
should be considered as established, it did not desire to burden
its Application with this delicate problem.

It would appear, therefore, that as late as 1925 the German
Government was not convinced of the undeniable correctness
of the interpretation now suggested. Nothing has been alleged
before the Court in the present proceedings to suggest that the
Polish Government has admitted the correctness of such an inter-
pretation of Article 23. The inference from this attitude of both
Parties is that they had at the time of the conclusion of the Geneva
Convention no intention to give to Article 23 a meaning such as
is now suggested.

I agree, however, that in the question of the jurisdiction of the
Court and of the tribunals of the Geneva Convention, the present
judgment will henceforth be binding.

(Signed) LupWIk EHRLICH.
